Citation Nr: 0802125	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 
2004, for the grant of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than July 20, 
2004, for the grant of service connection for right ear 
hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the RO that, 
in pertinent part, granted service connection for tinnitus 
and right ear hearing loss.  The veteran filed a timely 
notice of disagreement, appealing the effective date assigned 
for these conditions.  



FINDINGS OF FACT

1.  In November 1998, the RO denied the veteran's claim of 
service connection for tinnitus; the veteran filed a timely 
Notice of Disagreement in January 1999, and the RO sent a 
Statement of the Case to the veteran, also dated in January 
1999; the veteran did not file a Substantive Appeal with 
respect to this claim and it became final.  

2.  On July 20, 2004, the RO received the veteran's 
application to reopen the previously denied claim of service 
connection for tinnitus, as well as a claim of service 
connection for right ear hearing loss.  

3.  In an April 2005 rating decision, the RO granted service 
connection for tinnitus and right ear hearing loss; an 
effective date of July 20, 2004 was assigned to both claims.  


CONCLUSIONS OF LAW

1.  The unappealed RO decision of November 1998, denying 
service connection for tinnitus, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  An effective date earlier than July 20, 2004, the date of 
reopened claim, for the grant of service connection for 
tinnitus and right ear hearing loss, is not assignable by 
law.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  


II.  Earlier Effective Date

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r).  

In this case, the evidence shows that the veteran filed a 
claim seeking service connection for tinnitus that was denied 
by the RO in November 1998.  The veteran filed a timely 
Notice of Disagreement in January 1999, and the RO sent a 
Statement of the Case to the veteran, also dated in January 
1999.  The veteran did not file a Substantive Appeal with 
respect to this claim and it became final.  38 U.S.C.A. 
§ 7105 (West 2002).  

On July 20, 2004, the RO received the veteran's application 
to reopen the previously denied claim of service connection 
for tinnitus, as well as a new claim of service connection 
for right ear hearing loss.  

In an April 2005 rating decision, the RO granted service 
connection for tinnitus and right ear hearing loss.  The RO 
assigned effective dates of July 20, 2004 for these claims.  

Here, the Board notes that the veteran was awarded service 
connection for tinnitus effective July 20, 2004, which is the 
date of receipt of his application to reopen the previously 
denied claim.  

The veteran was also granted service connection for right ear 
hearing loss, which is the date of his original claim for 
service connection for this condition.  

Based on 38 U.S.C.A. § 5110(a), therefore, the RO granted the 
earliest effective date for a grant of service connection for 
tinnitus and right ear hearing loss that the law allows.  
38 C.F.R. § 3.400.  

In statements submitted to VA, however, the veteran contends 
that he should be awarded an effective date in October 1998, 
the date of his previous VA examination that, he contends, 
showed entitlement to service connection at that time.  

In this regard, the Board notes that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  

However, "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  The mere 
receipt of medical records cannot be construed as an informal 
claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In this case, the Board finds that the veteran's claims file 
does not contain a communication indicating an intent to 
reopen the previously denied claim of service connection for 
tinnitus or to file an original claim of service connection 
for a right ear hearing loss prior to July 20, 2004.  

In this regard, the Board notes that the October 1998 VA 
examination report predates the November 1998 RO decision 
that denied service connection for tinnitus.  That decision 
was not appealed and became final. After that time, the 
record does not contain any indication that the veteran 
wished to claim to service connection for tinnitus until July 
20, 2004.  

With respect to the right ear hearing loss, while the October 
1998 examination did indicate right ear hearing loss for VA 
purposes, there is no indication in the examination report or 
otherwise that the veteran was requesting service connection 
for right ear hearing loss at that time or any time before 
July 20, 2004.  Here, the Board notes that the veteran's 
original claim, dated in May 1998, was for left-sided hearing 
issues only.  Without more, the mere presence of medical 
evidence does not establish intent to seek service 
connection.  

For the foregoing reasons, the claim for an earlier effective 
dated for the grant of service connection for tinnitus or 
right ear hearing loss must be denied.  



ORDER

The claim for an effective date earlier than July 20, 2004, 
for the grant of service connection for tinnitus is 
dismissed.  

The claim for an effective date earlier than July 20, 2004, 
for the grant of service connection for right ear hearing 
loss is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


